Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 29 March 2021.
	ALLOWABLE SUBJECT MATTER
The following is an Examiner's Statement of Reasons for Allowance: the prior art made of record fail to teach the combination including the limitations of:

(Claim 1) “…receiving, at a solid state drive and from a host device, a command regarding a group of files… reporting, from the solid state drive to the host device, prior to completion of the command by the solid state drive, a latency estimate comprising: a block erase time estimate; a swap time estimate for cached flash translation layer pages; a garbage collection time estimate; and a random access latency estimate for the group of files based on a number of random memory accesses needed to perform the file system update.”
[Claim 2-8 indicated allowable by virtue of depending from and incorporating the subject matter of claim 1.]

(Claim 9) “…receive a command from a host device…wherein the latency estimation logic is configured to: perform a latency estimate on the command received from the host device, the latency estimate based on a block erase time estimate, a swap time estimate for cached flash translation layer pages, a 
[Claim 10-18 indicated allowable by virtue of depending from and incorporating the subject matter of claim 9.]

(Claim 19) “…means for receiving from a host device a command…means for determining a time estimate for completion of the command by the solid state drive, the time estimate comprising an accumulation of a block erase time estimate, a swap time estimate for cached flash translation layer pages, a garbage collection time estimate, and an outstanding workload completion time estimate; and means for reporting the time estimate to the host device prior to the completion of the command.” 
[Claim 20 indicated allowable by virtue of depending from and incorporating the subject matter of claim 19.
The means for receiving is taken to find support at FIG 7: 712.
The means for determining is taken to find support at FIG 2, FIG 7: 726 and the accompanying description. 
The means for reporting is taken to find support at [0067].]


Applicants’ arguments filed 29 March 2021 have been carefully and fully considered and are persuasive. The previous grounds of rejection are withdrawn. As noted supra the case is in condition for allowance. 
	CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.